Title: From Thomas Jefferson to Cunningham and Haddaway, 1 February 1787
From: Jefferson, Thomas
To: Cunningham, William,Haddaway, Thomas



Gentlemen
Paris Feb. 1. 1787.

I am sorry to be obliged to inform you that I am not able to procure an order for your being permitted to work your passage back to America, nor able otherwise to comply with your desires, being neither invested with the power, nor furnished with the means of doing it. I imagine you have come under particular contracts with your captains, which doubtless they will either perform, or make satisfaction for. Capt. Coffin is here, and returns in the packet. I will speak to him, and recommend you to his attention. Perhaps also if you apply to Mr. Limozin, who acts as our Consul at Havre, he may be able to advise you how to get back. I am Gentlemen your most obedient humble servt.,

Th: Jefferson

